DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final action is in reply to the application 17/352,227 continuation filed on 06/18/2021
Claims 1 – 20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 was filed and fully considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim(s) 1 – 10  (i.e., a machine/manufacture), and claim(s) 11 – 20  is/are (i.e., a machine/manufacture – for the sake of this analysis these claims will be considered amended to be directed to one of the statutory categories). As such, claims 1 – 20 is/are drawn to one of the statutory categories of invention  
Step 2A Prong 1: The claims recite an abstract idea of processing message exchanges, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, representative of claim 11, includes the following limitations:
generating a first message by populating variable fields within a first message template with corresponding data from at least one of a knowledge set and a lead data set; 
receiving a response from the lead to the first message; 
categorizing the response using at least one artificial intelligence algorithm; generating a confidence value for the categorization; and 
determining an action based upon the categorization and the confidence value.
 
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Computerized 
Artificial intelligence system / algorithm
These additional elements are not indicative of integration into a practical application because:
Regarding the computerized, and Artificial intelligence system / algorithm
 they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of a computerized and Artificial intelligence system / algorithm are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of computerized and Artificial intelligence system / algorithm are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of computerized and Artificial intelligence system / algorithm are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims 2 – 10 and dependent claims 11 – 20 which recite substantially similar limitations) fail to cure this deficiency and are rejected accordingly. 
Claim 2 recites wherein the first message is a textual message, which is merely describing data and further defining the abstract idea.
Claim 3 recites wherein the first message is a message within a series of messages, which is merely describing data and further defining the abstract idea.
Claim 4 recites a wherein the action includes at least one of seeking user input, proceeding to a second message within the series of messages, discontinuing messaging, and generating a follow-up message., which is merely describing data and further defining the abstract idea.
Claim 5 recites wherein the each message within the series of messages has an objective, which is merely describing data and further defining the abstract idea.
Claim 6 recites herein if the response satisfies the objective for the first message, then the action is proceeding to the second message, which is merely describing data and further defining the abstract idea.
Claim 7 recites wherein if the confidence value is less than a threshold, then the action is seeking user input, which is merely describing data and further defining the abstract idea. 
Claim 8 recites wherein if no response is received or if the objective of the first message is not met, then the action is generating a follow-up message, which is merely describing data and further defining the abstract idea. 
Claim 9 recites wherein the at least one artificial intelligence algorithm compares n-grams within the response to the knowledge set, wherein each n-gram is associated with at least one category with a confidence level, and wherein presence of sufficient n-grams related to a category strongly results in a categorization, and wherein the degree of how strongly the n-grams correspond to the category determined the confidence value, which is merely describing data and further defining the abstract idea. 
Claim 10 recites wherein the at least one artificial intelligence algorithm compares n-grams within the response to a listing of terms that overwhelmingly are associated with a particular category, and if such a term exists in the n-grams, categorizing the response to the category associated with the term, which is merely describing data and further defining the abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8364467 – Bowman et al. hereinafter as BOWMAN

Regarding Claim 1 and 11:
BOWMAN explicitly teaches:
1. In a computerized messaging system, a method for processing message exchanges, useful in association with an artificial intelligence system, the method comprising: 
generating a first message by populating variable fields within a first message template with corresponding data from at least one of a knowledge set and a lead data set; (See ref at least at col 2 line 30 – 41)
receiving a response from the lead to the first message; (See ref at least at col 2 line 30 – 41)
categorizing the response using at least one artificial intelligence algorithm; (See ref at least at col 2 line 1 – 12 – wherein the action of the reply is based upon the classification of the content and the relative Bayesian probability for content terms and col 4 line 5 – 13 and col 5 line 12 – 14 and figure 9 A and col 15 line 40 – 50)
generating a confidence value for the categorization; and (See ref at least at col 2 line 1 – 12 – wherein the action of the reply is based upon the classification of the content and the relative Bayesian probability for content terms and col 4 line 5 – 13 and col 5 line 12 - 14)
Determining an action based upon the categorization and the confidence value. (See ref at least at col 2 line 1 – 12 – wherein the action of the reply is based upon the classification of the content and the relative Bayesian probability for content terms and col 4 line 5 - 13) 

Regarding Claim 2 and 12:
BOWMAN explicitly teaches:
2. The method of claim 1, wherein the first message is a textual message. (See ref at least at figure 1 and 9A and related texts and paragraphs)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 – 6, 8, 13 – 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over . US Patent 8364467 – Bowman et al. hereinafter as BOWMAN in further view of US PG Pub 20140280623 – Duan et al. hereinafter as DUAN

Regarding Claim 3 and 13:
Bowman teaches the limitations in claim 1 and 11
Bowman does not explicitly teach, however DUAN teaches:

wherein the first message is a message within a series of messages. (See ref at least at para. 0070 – 0077 and 0044 – 0045 with a series of messages and fig. 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine/modify BOWMAN’s method of analyzing messages such as email with the technique of DUAN’s method of analyzing messages is a series of messages because this would allow Bowman to generating email replies with personalized content. (see ref at least at para. 0007)  

Regarding Claim 4 and 14:
Bowman teaches the limitations in claim 3 and 13
Bowman does not explicitly teach, however DUAN teaches:
wherein the action includes at least one of seeking user input, proceeding to a second message within the series of messages, discontinuing messaging, and generating a follow-up message. (See ref at least at para. 0070 – 0077 and 0044 – 0045 with a series of messages and fig. 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine BOWMAN’s method of analyzing messages such as email with the technique of DUAN’s method of analyzing messages and follow up messages as this would allow Bowman to generating email replies with personalized content. (see ref at least at para. 0007)  

Regarding Claim 5 and 15:
Bowman teaches the limitations in claim 4 and 14
Bowman does not explicitly teach, however DUAN teaches:
wherein the each message within the series of messages has an objective. (See ref at least at para. 0070 – 0077 and 0044 – 0045 fig. 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine BOWMAN’s method of analyzing messages such as email with the technique of DUAN’s method of analyzing messages within a series of messages has an objective as this would allow Bowman to generating email replies with personalized content. (see ref at least at para. 0007)  

Regarding Claim 6 and 16:
Bowman teaches the limitations in claim 5 and 15
Bowman does not explicitly teach, however DUAN teaches:
wherein if the response satisfies the objective for the first message, then the action is proceeding to the second message. (See ref at least at para. 0070 – 0077 and 0044 – 0045 fig. 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine BOWMAN’s method of analyzing messages such as email with the technique of DUAN’s method of a response that satisfys the objective, then an action to proceed the second message as this would allow Bowman to generating message replies with personalized content. (see ref at least at para. 0007)  

Regarding Claim 8 and 18:
Bowman teaches the limitations in claim 5 and 15
Bowman does not explicitly teach, however DUAN teaches:
wherein if no response is received or if the objective of the first message is not met, then the action is generating a follow-up message. (See ref at least at para. 0070 – 0077 and 0044 – 0045 fig. 3 wherein if the objective is not met in the response to message, and other response would be in place i.e. conditional response)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine BOWMAN’s method of analyzing messages such as email with the technique of DUAN’s method of not meeting an objective, then a follow up message will be the next action such that this would generate messages with personalized content. (see ref at least at para. 0007)  

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over. US Patent 8364467 – Bowman et al. hereinafter as BOWMAN in further view of US PG Pub 20140280623 – Duan et al. hereinafter as DUAN in further view of US Patent 9367814 – Lewis et al. hereinafter as LEWIS

Regarding Claim 7 and 17:
BOWMAN / DUAN teaches the limitations in claim 4 and 14
BOWMAN / DUAN does not explicitly teach, however LEWIS teaches:

wherein if the confidence value is less than a threshold, then the action is seeking user input.  (See ref at least the abstract where in a confidence level a  user is prompted to take action)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine BOWMAN / DUANS’s method of Responding to email messages utilizing the technique of LEWIS’s method of analyzing messages such that if a confidence value is less then a threshold, the action will seek a user input as this would allow BOWMAN / DUAN to classification of messages(col 4 line 20 – 30)


Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over . US Patent 8364467 – Bowman et al. hereinafter as BOWMAN in view of US PG Pubs20050080613 – Colledge et al. hereinafter as COLLEDGE

Regarding Claim 9 and 19:
BOWMAN teaches the limitations in claim 1 and 11
BOWMAN does not explicitly teach the following however COLLEDGE teaches:
wherein the at least one artificial intelligence algorithm compares n-grams within the response to the knowledge set, wherein each n-gram is associated with at least one category with a confidence level, and wherein presence of sufficient n-grams related to a category strongly results in a categorization, and wherein the degree of how strongly the n-grams correspond to the category determined the confidence value. (See ref at least 75 – 81 and at least the abstract) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine BOWMAN analyzing messages to utilize the technique of COLLEDGE’s method of utilizing an AI algorithm with respect to knowledge set and n-gram to correspond to category to determine a confidence value because this would allow Bowman to improve the types of classifications of messages(See ref at least at col 3 line 57 – 59)  

Regarding Claim 10 and 20:
BOWMAN teaches the limitations in claim 1 and 11
Bowman does not explicitly teach the following however COLLEDGE teaches:
wherein the at least one artificial intelligence algorithm compares n-grams within the response to a listing of terms that overwhelmingly are associated with a particular category, and if such a term exists in the n-grams, categorizing the response to the category associated with the term. (See ref at least 75 – 81 and at least the abstract)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine BOWMAN analyzing messages to utilize the technique of COLLEDGE’s method of utilizing an AI algorithm  to correspond to particular category to determine a confidence value because this would allow Bowman to improve the types of classifications of messages(See ref at least at col 3 line 57 – 59)  


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pubs 20170235735 – IGNATYEV
US Patent 8396715 - ODELL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/9/2022